DETAILED ACTION
This communication is in response to Applicant’s amendment filed 05/09/2022. Claims 1-20 are directed towards program product, method and system for FEDERATED MOBILE DEVICE MANAGEMENT. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In view of Applicant’s amendment and argument submitted, examiner withdraws the previous 35 USC 103 rejections. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Hinton et al. U.S. Patent No. 7,562,382 B2 and Green et al. U.S. Patent Pub No. 2016/0088017 A1.
Hinton discloses a method, a program product and apparatus providing federated functionality within data processing system to establish federation relationship between multiple partners.
 Green discloses a method and a system for providing access to one or more resources to a user device, where the user device register with a policy management service by presenting the identity credential, then receive a token from the identity service based on the policy management level of the user device as compared to a policy set, as the policy management service provides an indication of compliance with the policy set to the identity service.
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “affiliated device management comprising […] enroll a client device for management by a first management service based at least in part on federated management data, the federated management data comprising first device management data of the first management service and second device management data received from a second management service; identify a change in affiliation between the first management service and the second management service in which the first management service and the second management service are no longer affiliates with each other; and cause the client device to check in for a device management update based on the change in affiliation” in combination with other cited limitations. independent claims 9 and 17 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 9, and 17) obvious. For these reasons claims 1, 9, and 17 are deemed to be allowable over the prior arts of record, and claims 2-8, 10-16, and 18-20 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492   

                                                                                                                                                                                                     
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492